Order entered January 21, 2020




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-01040-CR
                                    No. 05-19-01041-CR
                                    No. 05-19-01042-CR

                          JOE ANGEL RODRIGUEZ, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the 265th Judicial District Court
                                 Dallas County, Texas
            Trial Court Cause Nos. F18-17189-R, F18-76663-R & F18-17190-R

                                         ORDER
       Before the Court is appellant’s January 15, 2020 second motion for extension of time to

file his brief. We GRANT the motion and ORDER appellant’s brief due on or before February

14, 2020.


                                                    /s/   BILL PEDERSEN, III
                                                          JUSTICE